PER CURIAM.
Upon the petition of Mario Bascelio this Court issued a Writ of Habeas Corpus on April 7, 1959, to which the respondent filed a return on April 10, 1959.
After due consideration of the Petition for Writ of Habeas Corpus, Respondent’s Return, and the Petitioner’s Answer to Respondent’s Return, we conclude that the petitioner is not entitled to a Writ of Habeas Corpus for he has not been denied any rights guaranteed to him by State or Federal Constitutions or the Statutes of the State of Florida.
Therefore, the Writ of Habeas Corpus heretofore issued is quashed and the petitioner is remanded to the custody of the State Prison Custodian of Florida.
It is so ordered.
TERRELL, C. J., and THOMAS, HOB-SON, THORNAL and O’CONNELL, JJ., concur.